AO 442 (Rev. 01/09) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                      for the
                                                        SouthernDistrict
                                                    __________  District of
                                                                         of Alabama
                                                                            __________

                      United States of America
                                 v.                                     )
                        TIA DEYON PUGH                                  )
                                                                                   Case No.       20-mj-47
                                                                        )
                                                                        )                                            FBI
                                                                        )                                            11129505
                              Defendant
                                                                                                                     2003-0605-1127-J
                                                        ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      TIA DEYON PUGH                                                                                                                         ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment               Superseding Indictment             Information             Superseding Information                ✔ Complaint
      Probation Violation Petition               Supervised Release Violation Petition                 Violation Notice                Order of the Court

This offense is briefly described as follows:
  Title 18, United States Code, Section 231(a)(3), Civil Disorder Offense




                                                                                P. Bradley Murray U.S.                Digitally signed by P. Bradley Murray U.S. Magistrate Judge
                                                                                                                      DN: cn=P. Bradley Murray U.S. Magistrate Judge,

Date: June 5, 2020
                                                                                                                      o=Southern District of Alabama, ou=United States District

                                                                                Magistrate Judge                      Court, email=efile_murray@alsd.uscourts.gov, c=US
                                                                                                                      Date: 2020.06.05 13:44:35 -06'00'
                                                                                                   Issuing officer’s signature

City and state:          Mobile, Alabama                                            Hon. P. Bradley Murray, U.S. Magistrate Judge
                                                                                                       Printed name and title


                                                                      Return

          This warrant was received on (date)          6/5/2020             , and the person was arrested on (date)                 6/8/2020
at (city and state)     Mobile, AL                                .

Date:     6/8/2020
                                                                                                  Arresting officer’s signature

                                                                                Kristin Montiel, PSS
                                                                                                       Printed name and title
